DETAILED ACTION
Claims 1-12 received on 06/16/2019 are considered in this office action. Claims 1-12 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2020 is being considered by the
examiner.

Claim Objections
Claim 2 is objected to because of the following informalities: 
In claim 2, “a signal a for reducing” should read “a signal for reducing”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Laur et al. (US 20170015331 A1), hereinafter Laur.  

Regarding claim 1, Laur teaches: A method for operating an automated vehicle, comprising the following steps: 
outputting a request for a take-over of at least one driving task presently carried out by the automated vehicle to a driver of the automated vehicle (FIG. 2 element 230; paragraph 0012: “The controller 14 is also operable to notify the operator 28 by way of a notification-device 42 that the mode-transition 40 is needed. The notification-device 42 is activated at least the take-over-interval 38 prior to a take-over-time 44, which is the time that the controller 14 estimates that the operator 28 need to prepare for the mode-transition 40 to manual-control 18 from automated-control 20”; paragraph 0025: “Step 230, NOTIFY OPERATOR, may include the controller 14 activating one or more options of the notification-device 42 at a time corresponding to the take-over-interval 38 prior to the take-over-time 44”, wherein “notify the operator 28 by way of a notification-device 42 that the mode-transition 40 is needed” corresponds to request outputting a request for a take-over, and “mode-transition 40 to manual-control 18 from automated-control 20” corresponds to take-over of at least one driving task presently carried out by the automated vehicle to a driver of the automated vehicle); and 
prior to a transfer of the driving task to the driver subsequent to the request, carrying out at least one measure with which at least one function of the automated vehicle, which represents a potential source of distraction for the driver during the transfer of the driving task, is deactivated or reduced (FIG. 2 element 245; paragraph 0016: “Accordingly, when the infotainment-activity 34 is characterized as distracting, the infotainment-activity is preferably terminated for the operator 28 to prepare for the mode-transition 40”; paragraph 0019: “If the assumption of manual-control 18 by the operator 28 is imperative, the controller 14 may be configured to terminate the infotainment-activity 34 when the operator 28 does not terminate the infotainment-activity 34”; paragraph 0028: “Step 245, TURN-OFF INFOTAINMENT-DEVICE, is an optional step that may include the controller 14 shutting off any or all options of the infotainment-device 32 so the operator is not distracted. This step may also include an audible notification that, for example, the movie has been stopped so the operator 28 does not wonder why the movie has stopped. If the operator 28 is properly positioned for manual-control 18, and the only reason the controller 14 indicated NOT READY was because the infotainment-activity 34 had not been stopped by the operator 28, the method may optionally proceed to step 255”, wherein “shutting off any or all options of the infotainment-device 32 so the operator is not distracted” corresponds to carrying out at least one measure with which at least one function of the automated vehicle, which represents a potential source of distraction for the driver during the transfer of the driving task, is deactivated or reduced).

Regarding claim 3, Laur teaches: The method as recited in claim 1. Laur further teaches: wherein a signal for interrupting an audio playback and/or video playback on a playback device connected to the automated vehicle or on an external device connected to the automated vehicle, is output as the measure (FIG. 2 element 245; paragraph 0016: “Accordingly, when the infotainment-activity 34 is characterized as distracting, the infotainment-activity is preferably terminated for the operator 28 to prepare for the mode-transition 40”; paragraph 0019: “If the assumption of manual-playback device, and “movie” corresponds to an example of video playback).

Regarding claim 5, Laur teaches: The method as recited in claim 1. Laur further teaches: wherein a signal for outputting a request for the take-over of a driving task by the driver on a secondary display unit of the automated vehicle is output as the measure (FIG. 1 element 42; paragraph 0012: “The controller 14 is also operable to notify the operator 28 by way of a notification-device 42 that the mode-transition 40 is needed. The notification-device 42 is activated at least the take-over-interval 38 prior to a take-over-time 44, which is the time that the controller 14 estimates that the operator 28 need to prepare for the mode-transition 40 to manual-control 18 from automated-control 20”, wherein “the mode-transition 40 is needed” corresponds to request for the take-over of a driving task by the driver, and “notification-device” corresponds to secondary display unit of the automated vehicle).  

Regarding claim 6, Laur teaches: A method for operating a multimedia control unit for an automated vehicle, the method comprising the following steps: 
receiving a signal for interrupting an instantaneous audio and/or video playback being received from a control device of an automated vehicle connected to the multimedia control unit (paragraph 0019: “If the assumption of manual-control 18 by the operator 28 is imperative, the controller 14 may be configured to terminate the infotainment-activity 34 when the operator 28 does not terminate the infotainment-activity 34”; paragraph 0028: “Step 245, TURN-OFF INFOTAINMENT-DEVICE, is an optional step that may include the controller 14 shutting off any or all options of the infotainment-device 32 so the operator is not distracted.”, wherein “infotainment-device” corresponds to multimedia control unit, and “controller 14 shutting off any or all options of the infotainment-device” corresponds to controller sending a signal for interrupting an instantaneous audio and/or video playback, thus indicating multimedia control unit receiving the signal sent from the control device of an automated vehicle); and 
in response to the signal, muting, interrupting or ending the instantaneous audio and/or video playback (FIG. 2 element 245; paragraph 0019: “If the assumption of manual-control 18 by the operator 28 is imperative, the controller 14 may be configured to terminate the infotainment-activity 34 when the operator 28 does not terminate the infotainment-activity 34”; paragraph 0028: “Step 245, TURN-OFF INFOTAINMENT-DEVICE, is an optional step that may include the controller 14 shutting off any or all options of the infotainment-device 32 so the operator is not distracted. This step may also include an audible notification that, for example, the movie has been stopped so the operator 28 does not wonder why the movie has stopped.”, wherein the “shutting off any or all options of the infotainment-device” corresponds to multimedia control unit muting, interrupting or ending the instantaneous audio and/or video playback, such as a “movie”).  

Regarding claim 9, Laur teaches: A control device for controlling an automated vehicle, the control device configured to: 
output a request for a take-over of at least one driving task presently carried out by the automated vehicle to a driver of the automated vehicle (FIG. 2 element 230; paragraph 0012: “The controller 14 is also operable to notify the operator 28 by way of a notification-device 42 that the mode-transition 40 is needed. The notification-device 42 is activated at least the take-over-interval 38 prior to a take-over-time 44, which is the time that the controller 14 estimates that the operator 28 need to prepare for the mode-transition 40 to manual-control 18 from automated-control 20”; paragraph 0025: “Step 230, NOTIFY OPERATOR, may include the controller 14 activating one or more options of the notification-device 42 at a time corresponding to the take-over-interval 38 prior to the take-over-time 44”, wherein “notify the operator 28 by way of a notification-device 42 that the mode-transition 40 is needed” corresponds to output a request for a take-over); and 
prior to a transfer of the driving task to the driver subsequent to the request, carry out at least one measure with which at least one function of the automated vehicle, which represents a potential source of distraction for the driver during the transfer of the driving task, is deactivated or reduced (FIG. 2 element 245; paragraph 0016: “Accordingly, when the infotainment-activity 34 is characterized as distracting, the infotainment-activity is preferably terminated for the operator 28 to prepare for the mode-transition 40”; paragraph 0019: “If the assumption of manual-control 18 by the operator 28 is imperative, the controller 14 may be configured to terminate the infotainment-activity 34 when the operator 28 does not terminate the infotainment-activity 34”; paragraph 0028: “Step 245, TURN-OFF INFOTAINMENT-DEVICE, is an optional step that may include the controller 14 shutting off any or all options of the infotainment-device 32 so the operator is not distracted. This step may also include an audible  a potential source of distraction for the driver during the transfer of the driving task, is deactivated).

Regarding claim 10, Laur teaches: A control device for controlling a multimedia control unit, the control device configured to: 
receive a signal for interrupting an instantaneous audio and/or video playback being received from a control device of an automated vehicle connected to the multimedia control unit (paragraph 0028: “Step 245, TURN-OFF INFOTAINMENT-DEVICE, is an optional step that may include the controller 14 shutting off any or all options of the infotainment-device 32 so the operator is not distracted.”, wherein “the infotainment-device” corresponds to multimedia control unit and “the controller” corresponds to a control device of an automated vehicle connected to the multimedia control unit, and “the controller 14 shutting off any or all options of the infotainment-device 32” is equivalent to the multimedia control unit receiving a signal for interrupting an instantaneous audio and/or video playback being received from a control device of an automated vehicle connected to the multimedia control unit); and 
in response to the signal, mute, interrupt, or end the instantaneous audio and/or video playback (FIG. 2 element 245; paragraph 0016: “Accordingly, when the infotainment-activity 34 is characterized as distracting, the infotainment-activity is preferably terminated for the operator 28 to prepare for the mode-transition 40”; paragraph 0019: “If the assumption of manual-control 18 by the operator 28 is imperative, the controller 14 may be configured to multimedia control unit to mute, interrupt, or end the instantaneous audio and/or video playback in response to the command of the controller or a control device of an automated vehicle connected to the multimedia control unit).  

Regarding claim 12, Laur teaches: A non-transitory computer-readable memory medium on which is stored a computer program for operating an automated vehicle, the computer program, when executed by a computer, causing the computer to perform the following steps (paragraph 0009: “The controller 14 may include memory (not specifically shown), including non-volatile memory, such as electrically erasable programmable read-only memory (EEPROM) for storing one or more routines, thresholds and captured data. The one or more routines may be executed by the processor to perform steps for operating the vehicle 12 under automated-control 20 or manual-control 18 as in more detail below”): 
outputting a request for a take-over of at least one driving task presently carried out by the automated vehicle to a driver of the automated vehicle (FIG. 2 element 230; paragraph 0012: “The controller 14 is also operable to notify the operator 28 by way of a notification-device 42 that the mode-transition 40 is needed. The notification-device 42 is activated at least the take-over-interval 38 prior to a take-over-time 44, which is the time that the controller 14 estimates that the operator 28 need to prepare for the mode-transition 40 to manual-control 18 from automated-control 20”; paragraph 0025: “Step 230, NOTIFY OPERATOR, may include the outputting a request for a take-over); and 
prior to a transfer of the driving task to the driver subsequent to the request, carrying out at least one measure with which at least one function of the automated vehicle, which represents a potential source of distraction for the driver during the transfer of the driving task, is deactivated or reduced (FIG. 2 element 245; paragraph 0016: “Accordingly, when the infotainment-activity 34 is characterized as distracting, the infotainment-activity is preferably terminated for the operator 28 to prepare for the mode-transition 40”; paragraph 0019: “If the assumption of manual-control 18 by the operator 28 is imperative, the controller 14 may be configured to terminate the infotainment-activity 34 when the operator 28 does not terminate the infotainment-activity 34”; paragraph 0028: “Step 245, TURN-OFF INFOTAINMENT-DEVICE, is an optional step that may include the controller 14 shutting off any or all options of the infotainment-device 32 so the operator is not distracted. This step may also include an audible notification that, for example, the movie has been stopped so the operator 28 does not wonder why the movie has stopped. If the operator 28 is properly positioned for manual-control 18, and the only reason the controller 14 indicated NOT READY was because the infotainment-activity 34 had not been stopped by the operator 28, the method may optionally proceed to step 255”, wherein “shutting off any or all options of the infotainment-device” corresponds to a potential source of distraction for the driver during the transfer of the driving task, is deactivated).

Claims 7, 8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al. (US 10597044 B2), hereinafter Suzuki.  

Regarding claim 7, Suzuki teaches: A method for operating a telecommunication device, the method comprising the following steps: 
receiving a signal for interrupting an instantaneous telephone and/or video call being received from a control device of an automated vehicle connected to the telecommunication unit (col 8 lines 9-16: “the mobile phone terminal 30 is connected to the information input/output control unit 20 via a call management unit 28. The information input/output control unit 20 and the call management unit 28 are connected by wires and the call management unit 28 and the mobile phone terminal 30 are wirelessly connected using, for example, Bluetooth (registered trademark) or the like”; col 11 lines 46-57: “Also, in this case, after finishing the transmission of the guidance message in S20, the information input/output control unit 20 controls the call management unit 28 in S21 and performs disconnection of the telephone line or transition to the holding state”, wherein “call management unit” corresponds to the telecommunication device, and “information input/output control unit” corresponds to a control device of an automated vehicle connected to the telecommunication unit, and “information input/output control unit 20 controls the call management unit” corresponds to a control device of an automated vehicle connected to the telecommunication unit sending a signal to the telecommunication device, hence indicating telecommunication device receiving a signal); and 
in response to the signal, interrupting the instantaneous telephone or video call by muting, pausing, or ending the instantaneous telephone and/or video call (FIG. 3; col 10 lines 52-62: “On the other hand, when an event of the handover notification (request) occurs during speech communication, the information input/output control unit 20 proceeds from S15 to S16. Next, communication restriction is applied to the hands-free call use of the mobile phone .  

Regarding claim 8, Suzuki teaches: The method as recited in claim 7. Suzuki further teaches: wherein notice is output to a dialogue partner of the instantaneous telephone and/or video call that the instantaneous telephone and/or video call was automatically interrupted (col 9 lines 39-43: “(4) When an event of the handover notification (request) occurs during speech communication, automatic disconnection of the call is made or transition to a holding state is performed. Actually, before the disconnection or the like, a guidance message is transmitted to the speech partner”; col 11 lines 46-53: “Further, in this case, the information input/output control unit 20 sends a predetermined guidance message to the terminal of the communication partner whose call is received at the subsequent S20. Specifically, the communication partner is notified that the driver of the host vehicle is in a state where he/she cannot currently make a call. Therefore, the communication partner can call back at a later time if necessary”).  

Regarding claim 11, Suzuki teaches: A control device for controlling a telecommunication unit, the control device configured to: 
receive a signal for interrupting an instantaneous telephone and/or video call being received from a control device of an automated vehicle connected to the telecommunication unit (col 11 lines 46-57: “Also, in this case, after finishing the transmission of the guidance message in S20, the information input/output control unit 20 controls the call management unit 28 in S21 and performs disconnection of the telephone line or transition to the holding state”, wherein “call management unit “ corresponds to telecommunication unit, “information input/output control unit” corresponds to a control device of an automated vehicle connected to the telecommunication unit, and “information input/output control unit 20 controls the call management unit 28 in S21 and performs disconnection of the telephone line” is equivalent to telecommunication unit receiving a signal for interrupting an instantaneous telephone and/or video call being received from a control device of an automated vehicle connected to the telecommunication unit); and 
in response to the signal, interrupt the instantaneous telephone or video call by muting, pausing, or ending the instantaneous telephone and/or video call (col 11 lines 46-57: “Also, in this case, after finishing the transmission of the guidance message in S20, the information input/output control unit 20 controls the call management unit 28 in S21 and performs disconnection of the telephone line or transition to the holding state”, wherein “performs disconnection of the telephone line or transition to the holding state” corresponds to interrupt the instantaneous telephone or video call by muting, pausing, or ending the instantaneous telephone and/or video call).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Laur, as applied to claim 1, in view of Watase (US 20170232884 A1 ,hereinafter Watase) and further in view of Miller et al. (US 6529212 B2, hereinafter Miller).

Regarding claim 2, Laur teaches: The method as recited in claim 1. Laur fails to teach: wherein a signal for reducing a brightness of a passenger compartment illumination of the automated vehicle and/or a signal a for reducing the brightness of an instrument illumination of the automated vehicle, is output as the measure, but teaches removing a source of distraction for the driver (paragraph 0028: “Step 245, TURN-OFF INFOTAINMENT-DEVICE, is an optional step that may include the controller 14 shutting off any or all options of the infotainment-device 32 so the operator is not distracted”).
However, Watase teaches: wherein a signal for reducing a brightness of a passenger compartment illumination of the vehicle and/or a signal a for reducing the brightness of an instrument illumination of the vehicle (paragraph 0031: “The ECU 100 receives signals from the illuminance sensor 21 for detecting the illuminance outside of the vehicle, the light switch 22, etc. Further the ECU 100 outputs control signals to the headlights 11, the display 12, the switch lights 13, etc. based on the input signals from the illuminance sensor 21, the light switch 22, etc.”; paragraph 0039: “If the surrounding is dark, the headlights 11 and the switch lights 13 are in the ON state, the display screen of the display 12 is set to be dark, i.e., have a low luminance”, wherein the “the display screen of the display 12 is set to be dark” corresponds to reducing the brightness of an instrument illumination of the vehicle), but fails to specifically disclose a distraction for driver, only teaching the “improved viewability inside the vehicle”.
However, Miller teaches the distraction when failing to reduce the brightness of an instrument illumination (col 9 lines 55-63: “Conversely, as the ambient luminance decreases, the operator begins to gradually adapt by: a) increasing the amount of light that enters the eye; and b) by increasing the sensitivity of the light-sensitive elements of the eye. In this case, the light entering the eye from the display device unit is also increased, thereby causing the display unit to appear brighter to the operator. The luminance of the display unit must then be decreased to maintain the user's perception of the displayed image.”, wherein not decreasing the brightness of the display unit or any instrument illumination will result as a distraction when viewing outside of the vehicle during driving, due to instrument illumination appearing brighter, hence hindering view outside the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laur to incorporate the teachings of Watase and Miller of reducing a brightness of a passenger compartment illumination of the automated vehicle and/or  a signal a for reducing the brightness of an instrument illumination of the automated vehicle, is output as the measure. Doing so would prevent the brightening passenger compartment and/or instrument illuminations within the vehicle from distracting the driver, ensuring a safer transition to the driver during take-over to manual control.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Laur, as applied to claim 1, in view of Suzuki.

Regarding claim 4, Laur teaches: The method as recited in claim 1. Laur fails to teach: wherein a signal for interrupting a telephone and/or video call on a telecommunication device connected to the automated vehicle is output as the measure, only teaching stopping the vehicle in case of uninterruptable conference call (paragraph 0029: “Step 250, STOP VEHICLE, is another optional step that may include the controller 14 stopping the vehicle 12, possibly steering the vehicle 12 to a shoulder on the roadway to get out of the way of other traffic. This step may be an advantageous alternative if the operator 28 is, for example, unable or unwilling to interrupt a conference-call and would rather have the vehicle 12 stop rather than have the controller forcibly terminate the conference-call”).
However, Suzuki teaches: wherein a signal for interrupting a telephone and/or video call on a telecommunication device connected to the automated vehicle is output as the measure (FIG. 4; col 9 lines 39-43: “When an event of the handover notification (request) occurs during speech take-over of at least one driving task presently carried out by the automated vehicle to a driver of the automated vehicle, and “call has been disconnected” corresponds to interrupting a telephone and/or video call on a telecommunication device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laur to incorporate the teachings of Suzuki of interrupting a telephone and/or video call on a telecommunication device connected to the automated vehicle during the take-over process.  Doing so would allow a smoother and safer take-over process to the driver as the distraction from phone calls is eliminated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Surnilla et al. (US 20180096668 A1) teaches methods and apparatus are disclosed for hue adjustment of a vehicle display based on ambient light, and to increase the driver’s awareness by adjusting the hue.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on 5712703415.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S.K./Examiner, Art Unit 4183                                                                                                                                                                                                        
/ABDHESH K JHA/Primary Examiner, Art Unit 3668